Opinion issued June 3, 2011
 
 

In The
Court
of Appeals
For The
First District of Texas
————————————
NO. 01-10-00859-CV
———————————
ANDRE EDMOND AND SABRINA TAYLOR, Appellants
V.
LARRY RASCO,
Appellee

 

 
On
Appeal from the County Court at Law No. 1
Harris
County, Texas

Trial
Court Cause No. 966565
 

 
MEMORANDUM OPINION
          On October 13, 2010, the trial court
sustained a contest to the affidavits of indigence filed by appellants, Andre
Edmond and Sabrina Taylor.  See Tex.
R. App. P. 20.1(i).  On April 25,
2011, the Court notified appellants that the required fees were past due and
that the appeal was subject to dismissal if the fees were not paid within 10
days.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); 42.3 (allowing involuntary dismissal); see also Tex. Gov’t Code
Ann. §§ 51.207, 51.941(a) (Vernon 2005), §
101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  Appellants did not adequately respond.
          Accordingly, we dismiss the appeal for
nonpayment of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Keyes, and Higley.